
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORBEARANCE AGREEMENT

dated as of
December 31, 2001

among

ARCHIBALD CANDY CORPORATION,
as Borrower,

FANNIE MAY HOLDINGS, INC.,

ARCHIBALD CANDY (CANADA) CORPORATION,
as Continuing Credit Parties,

THE LENDING INSTITUTIONS NAMED THEREIN,
as Lenders,

and

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[CONFORMED COPY]


FORBEARANCE AGREEMENT


    This FORBEARANCE AGREEMENT, dated as of December 31, 2001 (this
"Agreement"), is entered into among ARCHIBALD CANDY CORPORATION, an Illinois
corporation ("Borrower"), FANNIE MAY HOLDINGS, INC., a Delaware corporation
("Parent"), ARCHIBALD CANDY (CANADA) CORPORATION, a corporation incorporated
under the federal laws of Canada ("Canadian Subsidiary" and together with
Borrower and Parent, collectively, the "Continuing Credit Parties"), the lending
institutions that are from time to time parties to the Financing Agreement (the
"Lenders"), and THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, as
Agent for the Lenders under the Financing Agreement (in such capacity, the
"Agent").

PRELIMINARY STATEMENTS:

    1.  The Continuing Credit Parties, the Lenders and Agent entered into the
Financing Agreement, dated as of June 28, 2001 (as amended and as the same may
from time to time be further amended, restated or otherwise modified, the
"Financing Agreement"; unless otherwise defined herein the terms defined therein
are used herein as so defined).

    2.  Borrower has informed Agent and the Lenders that certain Defaults and
Events of Default have occurred and/or will occur under Section 10.1(e), (h),
(i), (l) and (m) of the Financing Agreement (collectively, the "Existing
Defaults" and, individually, each an "Existing Default").

    3.  The Continuing Credit Parties have requested that the Lenders forbear
from exercising their rights under the Financing Agreement and the other Loan
Documents with respect to the Existing Defaults and the Lenders have agreed to
such request subject to the terms and conditions of this Agreement.

AGREEMENT:

    In consideration of the mutual agreements contained in this Agreement, and
other good and valuable consideration the receipt and sufficiency of which are
acknowledged, the parties to this Agreement agree as follows:

    SECTION 1.  ACKNOWLEDGMENTS OF THE BORROWER.  

    1.1  Outstanding Balance.  As of the date of this Agreement, the Continuing
Credit Parties acknowledge and agree that there is no outstanding principal
amount or accrued and unpaid interest, fees or other expenses (other than fees
and expenses incurred in connection with this Agreement) owing to Agent or any
Lender under the Financing Agreement or any other Loan Document.

    1.2  Default.  The Continuing Credit Parties acknowledge that the Existing
Defaults have occurred and are continuing and/or will occur.

    1.3  Financial Covenant Defaults.  The Continuing Credit Parties acknowledge
and agree that the Existing Defaults resulting under Section 10.1(e) of the
Financing Agreement relate only to the financial covenant violations that
occurred and/or will occur under Sections 7.10(j) and 7.12(b),(c) and (d) of the
Financing Agreement.

    1.4  Material Adverse Effect Default.  The Continuing Credit Parties
acknowledge and agree that the Existing Default resulting under Section 10.1(l)
of the Financing Agreement relates only to the events that occurred and/or will
occur under Sections (h), (i) and (m) of the Financing Agreement on or about the
date hereof and Section 10.1(e) of the Financing Agreement as more

2

--------------------------------------------------------------------------------

fully described in Section 1.3 above, and that the forbearance set forth in
Section 2 below does not and shall not preclude Agent and the Lenders from
determining that any event or condition arising after the date hereof could
reasonably be expected to have a Material Adverse Effect, thereby resulting in
an additional Event of Default under the Financing Agreement.

    SECTION 2.  FORBEARANCE.  

    2.1  Forbearance.  During the Forbearance Period, the Lenders will not
exercise any of their rights or remedies under the Financing Agreement, the Loan
Documents or applicable law with respect to the Existing Defaults. In addition,
during the Forbearance Period, upon Borrower's request and subject to the terms
and conditions hereof and in the Financing Agreement (other than Section 3.13 of
the Financing Agreement), the Lenders will make Revolving Loans to Borrower and
Agent, on behalf of the Lenders, will assist Borrower in obtaining Letters of
Credit. For purposes of this Agreement, "Forbearance Period" means the period
commencing on the Effective Date and ending on the earlier of (a) March 1, 2002
and (b) the date the Forbearance Period is terminated upon the occurrence of any
of the events described in Section 2.5 hereof (the "Termination Date").

    2.2  Interest Rates.  Notwithstanding the terms of the Financing Agreement,
Borrower acknowledges and agrees that, during the Forbearance Period,
(a) Borrower shall pay interest on the unpaid principal amount of each Revolving
Loan at a rate per annum equal to the sum of the Chase Bank Rate from time to
time in effect plus 1.50%, (b) the Letter of Credit Guaranty Fee shall be
calculated at a rate per annum of 3.50% and (c) Borrower shall not request, and
no Lender shall be obligated to make, LIBOR Loans.

    2.3  Availability Reserve.  Notwithstanding the terms of the Financing
Agreement, in calculating the Availability Reserve during the Forbearance
Period, the Senior Note Debt Reserve and the General Environmental Reserve shall
not be included in such calculation.

    2.4  Additional Conditions to Lending.  Notwithstanding the terms of the
Financing Agreement:

    (a) in no event shall the aggregate outstanding amount of Revolving Loans
and Letters of Credit exceed (i) $5,000,000 on December 31, 2001 through
January 6, 2002, (ii) $10,000,000 on January 7, 2002 through January 20, 2002,
(iii) $12,000,000 on January 21, 2002 through January 27, 2002, (iv) $15,000,000
on January 28, 2002 through February 10, 2002, (v) $10,000,000 on February 11,
2002 through February 17, 2001, and (vi) $6,500,000 on February 18, 2002 through
March 1, 2002;

    (b) in calculating the Borrowing Base, (i) the advance rate with respect to
Eligible Special Inventory shall be the lesser of (A) 50% of the aggregate value
of Eligible Special Inventory (as determined in accordance with the terms of the
Financing Agreement) and (B) 80% of the net orderly liquidation value of
Eligible Special Inventory as set forth in the most recently completed appraisal
of Borrower's Inventory that has been delivered to Agent, which appraisal shall
be in form and detail satisfactory to Agent and prepared by Hilco or such other
appraiser acceptable to Agent, and (ii) the Real Estate Sublimit shall be
deleted from such calculation; and

    (c) on or before January 31, 2002, Borrower shall deliver to Agent a new
appraisal of Borrower's Inventory, in form and detail satisfactory to Agent and
prepared by Hilco or such other appraiser acceptable to Agent.

    2.5  Termination of Forbearance.  Upon the occurrence of any Termination
Event (as defined below) and at any time after such occurrence during which a
Termination Event is continuing, Agent is entitled to, without prior notice to
the Continuing Credit Parties, immediately terminate

3

--------------------------------------------------------------------------------

the Forbearance Period, unless such Termination Event is an Event of Default
described in Section 10.1(c) of the Financing Agreement, in which case the
Forbearance Period automatically terminates without demand or notice of any
kind. For purposes of this Agreement, "Termination Event" means:

    (a) the occurrence of an Event of Default under the Financing Agreement
(other than the Existing Defaults), including, without limitation, failure to
comply with Section 2.4 hereof;

    (b) any payment made by Borrower or any Continuing Credit Party under or in
respect of the Indenture, the Notes, the Preferred Stock, or any other Material
Indebtedness Agreement other than the Financing Agreement;

    (c) any representation or warranty made by any of the Continuing Credit
Parties under this Agreement or any agreement, instrument or other document
executed or delivered by any of the Continuing Credit Parties in connection with
this Agreement is untrue or incorrect in any respect when made or any schedule,
certificate, statement, report, financial data, notice or writing furnished at
any time by any of the Continuing Credit Parties to Agent or any Lender is
untrue or incorrect in any respect on the date as of which the facts set forth
therein are stated or certified; or

    (d) the declaration that the unpaid principal and interest under the Notes
is immediately due and payable pursuant to Section 6.2 of the Indenture or any
other acceleration of the indebtedness or other obligations of Borrower under
the Indenture and/or any of the Notes.

    2.6  Effect at End of Forbearance Period.  On the Termination Date, the
Existing Defaults will be deemed to exist and, without regard to any matters
transpiring during the Forbearance Period or the financial condition or
prospects of the Continuing Credit Parties as of such date, Agent and each
Lender shall be fully entitled to exercise any rights and remedies they may have
under the Financing Agreement, the other Loan Documents or applicable law.

    2.7  ACKNOWLEDGMENT.  THE CONTINUING CREDIT PARTIES EXPRESSLY ACKNOWLEDGE
AND AGREE THAT THE FORBEARANCE PROVISION SET FORTH IN SECTION 2.1 HEREOF IS
EFFECTIVE ONLY DURING THE FORBEARANCE PERIOD AND THAT, AFTER THE TERMINATION
DATE, THE FINANCING AGREEMENT WILL BE IN MATERIAL DEFAULT AND THE LENDERS WILL
BE FULLY ENTITLED IMMEDIATELY TO EXERCISE THEIR RIGHTS AND REMEDIES UNDER THE
FINANCING AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW WITHOUT REGARD TO ANY
MATTERS TRANSPIRING DURING THE FORBEARANCE PERIOD OR THE FINANCIAL CONDITION OR
PROSPECTS OF THE CONTINUING CREDIT PARTIES. THE CONTINUING CREDIT PARTIES
UNDERSTAND THAT THE LENDERS ARE EXPRESSLY RELYING ON THE TERMS OF THIS
SECTION 2.7 AND WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE
CONTINUING CREDIT PARTIES' ACKNOWLEDGMENT AND AGREEMENT IN THIS SECTION 2.7.

    2.8  No Waiver.  Nothing in this Agreement shall in any way be deemed to be
(a) a waiver of any Event of Default including the Existing Defaults or (b) an
agreement to forbear from exercising any remedies with respect to any Event of
Default except as specifically set forth in Section 2.1 hereof.

    SECTION 3.  FURTHER ASSURANCES OF THE BORROWERS.  

    The Continuing Credit Parties agree that at any time and from time to time,
at the cost and expense of the Continuing Credit Parties, the Continuing Credit
Parties will (a) execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary to complete the
transactions contemplated by this Agreement and (b) cooperate fully with Agent's
or any

4

--------------------------------------------------------------------------------

Lender's personnel and representatives with respect to any reasonable request
for information by such personnel and representatives.

    SECTION 4.  REPRESENTATIONS AND WARRANTIES.  

    To induce Agent and the Lenders to enter into this Agreement, the Continuing
Credit Parties represent and warrant to Agent and the Lenders that:

    4.1  Due Authorization; No Conflict; No Lien; Enforceable Obligation.  The
execution, delivery and performance by each Continuing Credit Party of this
Agreement are within its corporate powers, have been duly authorized by all
necessary corporate action, have received all necessary governmental, regulatory
or other approvals (if any is required), do not and will not contravene or
conflict with any provision of (a) any law, (b) any judgment, decree or order or
(c) its articles or certificate of incorporation or bylaws and do not and will
not contravene or conflict with, or cause any lien to arise under, any provision
of any agreement or instrument binding upon any Continuing Credit Party or upon
any of its property (other than as contemplated by Section 2.5 hereof). This
Agreement, the Financing Agreement and each of the Loan Documents to which such
Continuing Credit Party is a party are the legal, valid and binding obligations
of each Continuing Credit Party, enforceable against it in accordance with its
respective terms.

    4.2  Representations and Warranties; Default.  As of the Effective Date,
except for those representations or warranties specifically made as of another
date or relating to the Existing Defaults, the representations and warranties of
the Continuing Credit Parties contained in the Financing Agreement are true and
correct. As of the Effective Date, except for the Existing Defaults, no Default
or Event of Default has occurred and is continuing.

    SECTION 5.  CONDITIONS PRECEDENT.  

    Notwithstanding any other provision contained in this Agreement, the
effectiveness of this Agreement and the obligation of the Lenders to institute
the forbearance contemplated by this Agreement and the commencement of the
Forbearance Period shall be effective on the date (the "Effective Date") on
which Agent has received all of the following:

    (a) this Agreement, which shall be in form and substance satisfactory to
Agent;

    (b) the forbearance fee in the amount of $100,000, which shall be fully
earned when paid;

    (c) payment from Borrower of all reasonable out-of-pocket costs and expenses
of Agent, including the reasonable fees and out-of-pocket charges of counsel for
Agent; and

    (d) such other documents as Agent may reasonably request.

    SECTION 6.  MISCELLANEOUS.  

    6.1  Captions.  The recitals to this Agreement (except for definitions) and
the section captions used in this Agreement are for convenience only and do not
affect the construction of this Agreement.

    6.2  Governing Law; Severability.  THIS AGREEMENT IS A CONTRACT MADE UNDER
AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS. Wherever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is prohibited by or invalid under such law, such provision will be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

    6.3  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart will be deemed to be an original, but all such counterparts together
constitute but one and the same Amendment.

5

--------------------------------------------------------------------------------

    6.4  Successors and Assigns.  This Agreement is binding upon the Continuing
Credit Parties, the Lenders and their respective successors and assigns, and
inures to the sole benefit of the Continuing Credit Parties, the Lenders and
their successors and assigns. The Continuing Credit Parties have no right to
assign their rights or delegate their duties under this Agreement.

    6.5  Continued Effectiveness.  Notwithstanding anything contained in this
Agreement, the terms of this Agreement are not intended to and do not serve to
effect a novation as to the Financing Agreement or any other Loan Document. The
parties to this Agreement expressly do not intend to extinguish the Financing
Agreement or any other Loan Document. Instead, the parties to this Agreement
expressly intend to reaffirm the indebtedness created under the Financing
Agreement and the other Loan Documents. The Financing Agreement and the other
Loan Documents remain in full force and effect and the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed.

    6.6  Tolling.  Any and all statutes of limitations, repose or similar legal
constraints on the time by which a claim must be filed, a person given notice
thereof, or asserted, that expire, run or lapse during the Forbearance Period on
any claims that any Lender may have against the Continuing Credit Parties or any
other persons relating to any Continuing Credit Party (collectively, the
"Forbearance Period Statutes of Limitation") will be tolled during the
Forbearance Period. The Continuing Credit Parties waive any defense they may
have against the Lenders under the Forbearance Period Statutes of Limitation,
applicable law or otherwise solely as to the expiration, running or lapsing of
the Forbearance Period Statutes of Limitation during the Forbearance Period.

    6.7  Revival of Obligations.  If all or any part of any payment under or on
account of the Financing Agreement, the other Loan Documents, this Agreement or
any agreement, instrument or other document executed or delivered by the
Continuing Credit Parties in connection with this Agreement is invalidated, set
aside, declared or found to be void or voidable or required to be repaid to the
issuer or to any trustee, custodian, receiver, conservator, master, liquidator
or any other person pursuant to any bankruptcy law or pursuant to any common law
or equitable cause then, to the extent of such invalidation, set aside,
voidness, voidability or required repayment, such payment would be deemed to not
have been paid, and the obligations of the Continuing Credit Parties in respect
thereof shall be immediately and automatically revived without the necessity of
any action by the Lenders.

    6.8  Release.  Borrower hereby waives and releases Agent and each Lender and
their respective directors, officers, employees, agents, attorneys, affiliates
and subsidiaries from any and all claims, offsets, defenses and counterclaims
that Borrower may have as of the date of this Agreement, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

    6.9  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding among the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements, and undertakings of every kind and
nature among them with respect to the subject matter hereof.

    6.10  Jurisdiction and Venue.  Each Continuing Credit Party, Agent and the
Lenders hereby (a) irrevocably submit to the non-exclusive jurisdiction of any
Illinois state or federal court sitting in Chicago, Illinois, over any action or
proceeding arising out of or relating to this Agreement, the Financing Agreement
or any other Loan Document, and (b) irrevocably agree that all claims in respect
of such action or proceeding may be heard and determined in such Illinois state
or federal court. Each Continuing Credit Party, on behalf of itself and its
respective subsidiaries, Agent and the Lenders hereby irrevocably waive, to the
fullest extent permitted by law, any objection it may now or hereafter have to
the laying of venue in any action or proceeding in any such court as well

6

--------------------------------------------------------------------------------

as any right it may now or hereafter have to remove such action or proceeding,
once commenced, to another court on the grounds of forum non conveniens or
otherwise. Each Continuing Credit Party, Agent and the Lenders agree that a
final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

    6.11  Jury Trial Waiver.  EACH CONTINUING CREDIT PARTY, AGENT AND THE
LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREUNDER. EACH CONTINUING CREDIT PARTY HEREBY IRREVOCABLY WAIVE
PERSONAL SERVICE OF PROCESS AND CONSENT TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL AGENT OR THE LENDERS
BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

[Remainder of page intentionally left blank.]

7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as
of the date first above written.

    BORROWER:
 
 
ARCHIBALD CANDY CORPORATION
 
 
By:
/s/ TED SHEPHERD   

--------------------------------------------------------------------------------

    Name: Ted Shepherd     Title: President and Chief Operating Officer
 
 
CONTINUING CREDIT PARTIES:
 
 
FANNIE MAY HOLDINGS, INC.
 
 
By:
/s/ TED SHEPHERD   

--------------------------------------------------------------------------------

    Name: Ted Shepherd     Title: President and Chief Operating Officer
 
 
ARCHIBALD CANDY (CANADA) CORPORATION
 
 
By:
/s/ TED SHEPHERD   

--------------------------------------------------------------------------------

    Name: Ted Shepherd     Title: President and Chief Operating Officer
 
 
AGENT AND SOLE LENDER:
 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent and as the sole Lender
 
 
By:
/s/ LORI C. HILKER   

--------------------------------------------------------------------------------

    Name: Lori C. Hilker     Title: Vice President

--------------------------------------------------------------------------------



QuickLinks


FORBEARANCE AGREEMENT
